DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8, 9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor for asynchronous rotating electrical machine with comprising: a cylindrical magnetic mass; two short-circuit disks; a non-through shaft comprising two half-shafts holding tightly the cylindrical magnetic mass and the two short-circuit disks, each two short-circuit disks being sandwiched between the two half-shafts and one of the ends of the cylindrical magnetic mass and conducting bars housed inside the cylindrical magnetic mass and distributed uniformly along at least one diameter of the magnetic mass wherein the two short-circuit disks and the conducting bars form a squirrel cage and the two half-shafts, the two short-circuit disks and the magnetic mass form a gas-tight envelope, and wherein a surface of at least one half-shaft of the two half-shafts in contact with a short-circuit disk of the two short-circuit disks comprises a circular groove comprising a seal so as to form a tight contact between the at least one half-shaft and the short-circuit disk.
Claims 2-6, 8, 9 and 11-19, are allowable for their dependency on claim 1.

in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834